DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 1 in the reply filed on January 24, 2022, and election without traverse of species A in the reply filed December 10, 2021, is acknowledged.
Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on December 10, 2021, and January 24, 2022. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on October 11, 2019. These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 5, 8, and 10-11 are objected to because of the following informalities:
Claim 5 line 2, “further comprising a packaging material covers the laminate” should be “covering” or “that covers”. 
Claim 5 recites, “the first outer electrode, the second outer electrode”, but there is a plurality of each of the first and second outer electrode (see, e.g., claim 1 lines 20-23 and 38-43, claim 7 lines 5-7 and 15-17).
Claim 8 recites, “the first terminal bonding portion and the first extended portion of the first metal terminal”, and “the second terminal bonding portion and the second extended portion of the second metal terminal”. There are insufficient antecedent bases for these limitations in the claim (as claim 8 is not dependent upon claim 7).
Claim 10 recites, “the first outer electrode and the second outer electrode”, but there is a plurality of each of the first and second outer electrode (see, e.g., claim 1 lines 20-23 and 38-43, claim 7 lines 5-7 and 15-17).
Claim 11, “wherein the plurality… are” should be, “wherein the plurality… is”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-9, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP Publication H07-249541 to Daanaru (see also provided machine translation).
	Claim 1
Daanaru (FIG. 2, 7-11) discloses a multilayer ceramic electronic component, comprising:
a plurality (11) of multilayer ceramic electronic component bodies (10) each including:
	a laminate including laminated ceramic layers (10A), the laminate including a first main surface and a second main surface on opposite sides in a height direction, a first side surface and a second side surface on opposite sides in a width direction perpendicular or substantially perpendicular to the height direction, and a first end surface and a second end surface on opposite sides in a longitudinal direction perpendicular or substantially perpendicular to the height direction and the width direction (paragraph 9);
	a first outer electrode (10D) disposed on the first end surface and extended to at least a portion of the first side surface and at least a portion of the second side surface; and
	a second outer electrode (10E) disposed on the second end surface and extended to at least a portion of the first side surface and at least a portion of the second side surface;
a first metal terminal (FIG. 8: P) connected to each first outer electrode (10D; paragraph 19);
a second metal terminal FIG. 9: Q) connected to each second outer electrode (10E; paragraph 19); 
a first terminal block (48) connected to the first metal terminal (P); and 
a second terminal block (49) connected to the second metal terminal (Q); wherein
a thickness dimension of each of the plurality of multilayer ceramic electronic component bodies (10) in the height direction connecting the first main surface and the second main surface is less than a width dimension of each of the plurality of multilayer ceramic electronic component bodies in the width direction connecting the first side surface and the second side surface (FIG. 7, paragraph 19-20); 

the first metal terminal (P) is disposed astride the first outer electrodes (10D) of the plurality (11) of multilayer ceramic electronic component bodies (10); and
the second metal terminal (Q) is disposed astride the second outer electrodes (10E) of the plurality (11) of multilayer ceramic electronic component bodies (10).
Claim 7
Daanaru discloses the multilayer ceramic electronic component according to claim 1, wherein
the first metal terminal (P) includes a first terminal bonding portion (horizontal portion of plate proximate 48) and a first extended portion (46);
the first terminal bonding portion (horizontal portion of plate proximate 48) faces the first side surfaces or the second side surfaces, and is connected to the first outer electrodes (10D);
the first extended portion extends (46) from the first terminal bonding portion (horizontal portion of plate proximate 48) and extends in a direction parallel or substantially parallel to the first side surfaces or the second side surfaces away from the plurality (11) of multilayer ceramic electronic component bodies (10);
the second metal terminal (Q) includes a second terminal bonding portion (horizontal portion of plate proximate 49) and a second extended portion (47);
the second terminal bonding portion (horizontal portion of plate proximate 49) faces the first side surfaces or the second side surfaces, and is connected to the second outer electrodes (10E); and
the second extended portion (47) extends from the second terminal bonding portion (horizontal portion of plate proximate 49) and extends in a direction parallel or substantially parallel to the first side surfaces or the second side surfaces away from the plurality (11) of multilayer ceramic electronic component bodies (10).
Claim 8
Daanaru discloses the multilayer ceramic electronic component according to claim 1, wherein
the first terminal block (48) is disposed astride the first terminal bonding portion (horizontal portion of plate proximate 48) and the first extended portion (46) of the first metal terminal (P); and
the second terminal block (49) is disposed astride the second terminal bonding portion (horizontal portion of plate proximate 49) and the second extended portion (47) of the second metal terminal (Q).
Claim 9
Daanaru (embodiment of FIG. 9-11) discloses the multilayer ceramic electronic component according to claim 1, wherein
a plurality (58A-C) of the first terminal blocks (58) are provided; and
a plurality (59A-C) of the second terminal blocks (59) are provided.
Claim 11
Daanaru discloses the multilayer ceramic electronic component according to claim 1, wherein the plurality (11) of multilayer ceramic electronic component bodies (10) are arranged in parallel or substantially in parallel with one another (FIG. 7).
Claim 12
Daanaru discloses the multilayer ceramic electronic component according to claim 7, wherein
the first terminal bonding portion (horizontal portion of plate proximate 48) is continuously connected to each of the first outer electrodes (10D) and overlaps gaps provided between the plurality (11) of multilayer ceramic electronic component bodies (10); and
the second terminal bonding portion (horizontal portion of plate proximate 49) is continuously connected to each of the second outer electrodes (10E) and overlaps the gaps provided between the plurality (11) of multilayer ceramic electronic component bodies (10).
Claim 14
Daanaru discloses (embodiment of FIG. 9-11) the multilayer ceramic electronic component according to claim 9, wherein
the plurality of the first terminal blocks (58A-C) are disposed in a substantially staggered arrangement on the first metal terminal (P; see detail FIG. 10-11, staggered with 59D-F, note also vertical offset at base); and
the plurality of the second terminal blocks (59A-C) are disposed in a substantially staggered arrangement on the second metal terminal (Q; see detail FIG. 10-11, staggered with 58-D-F, note also vertical offset at base).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being obvious over US Publication 2020/0006002 to Itamochi in view of US Publication 2012/0320536 to Yamamoto.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Claim 1
Itamochi (FIG. 13-20) discloses a multilayer ceramic electronic component, comprising:
a plurality of multilayer ceramic electronic component bodies (12) each including:
	a laminate including laminated ceramic layers (16), the laminate including a first main surface and a second main surface on opposite sides in a height direction, a first side surface and a second side surface on opposite sides in a width direction perpendicular or substantially perpendicular to the height direction, and a first end surface and a second end surface on opposite sides in a longitudinal direction perpendicular or substantially perpendicular to the height direction and the width direction (paragraph 43);
	a first outer electrode (26A) disposed on the first end surface and extended to at least a portion of the first side surface and at least a portion of the second side surface; and
	a second outer electrode (26B) disposed on the second end surface and extended to at least a portion of the first side surface and at least a portion of the second side surface;
a first metal terminal (130A) connected to each first outer electrode (26A; paragraph 168);

a thickness dimension of each of the plurality of multilayer ceramic electronic component bodies (12) in the height direction connecting the first main surface and the second main surface is less than a width dimension of each of the plurality of multilayer ceramic electronic component bodies in the width direction connecting the first side surface and the second side surface; each of the plurality of multilayer ceramic electronic component bodies is disposed such that the first side surface or the second side surface faces a mounting surface (paragraph 56, 283; see also FIG. 18-19);
the first metal terminal (130A) is disposed astride the first outer electrodes (26A) of the plurality of multilayer ceramic electronic component bodies; and
the second metal terminal (130B) is disposed astride the second outer electrodes (26B) of the plurality of multilayer ceramic electronic component bodies, as recited in claim 1.
Itamochi does not expressly disclose a first terminal block connected to the first metal terminal; and a second terminal block connected to the second metal terminal, as recited in claim 1 (but see, e.g., FIG. 13, 20; paragraph 166-167: mounting portion 138A-B).
Yamamoto (FIG. 2, 5, 8) teaches the use of a first terminal block (142) and a second terminal block (142).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Yamamoto with Itamochi to incorporate terminal blocks connected to terminals as taught by Yamamoto in the structure taught by Itamochi, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for the location of the terminal electrodes of the module to be positioned at locations that are not in contact with the plurality of components 
Claim 2
Itamochi with Yamamoto teaches the multilayer ceramic electronic component according to claim 1, wherein the first metal terminal and the second metal terminal (Itamochi 130) are made of a metal having a coefficient of linear expansion of about 12 × 10−6 or below (paragraph 242, 249, Table 1: SUS430). 
Claim 3
Itamochi with Yamamoto teaches the multilayer ceramic electronic component according to claim 1, wherein
the first terminal block (Yamamoto 142) and the second terminal block each include a base material and a plating film disposed on a surface of the base material (see Itamochi paragraph 250, 127-130); and
the base material is made of oxygen-free copper or a copper-based alloy, having a high thermal conductivity (Itamochi paragraph 128; see also Yamamoto paragraph 80).
Claim 4
Itamochi with Yamamoto teaches the multilayer ceramic electronic component according to claim 1, wherein a metal of each of the first metal terminal and the second metal terminal (Itamochi 130) is selected from at least one of a stainless alloy, a titanium alloy, and a nickel alloy (paragraph 242, 249, Table 1: SUS430). 
Claim 5
Itamochi with Yamamoto teaches the multilayer ceramic electronic component according to claim 1, further comprising a packaging material (Itamochi 150; see also Yamamoto 21) covers the laminate, the first outer electrode, the second outer electrode, the first metal terminal, the second 
Claim 6
Itamochi with Yamamoto teaches the multilayer ceramic electronic component according to claim 5, wherein the packaging material is made of a silicone resin or an epoxy resin (Itamochi paragraph 143, Yamamoto paragraph 95).
Claim 7
Itamochi with Yamamoto teaches the multilayer ceramic electronic component according to claim 1, wherein
the first metal terminal (Itamochi 130A) includes a first terminal bonding portion (132A) and a first extended portion (134A);
the first terminal bonding portion (132A) faces the first side surfaces or the second side surfaces, and is connected to the first outer electrodes (paragraph 166);
the first extended portion extends (134A) from the first terminal bonding portion and extends in a direction parallel or substantially parallel to the first side surfaces or the second side surfaces away from the plurality of multilayer ceramic electronic component bodies (paragraph 166);
the second metal terminal (130B) includes a second terminal bonding portion (132B) and a second extended portion (134B);
the second terminal bonding portion (132B) faces the first side surfaces or the second side surfaces, and is connected to the second outer electrodes (paragraph 167); and
the second extended portion (134B) extends from the second terminal bonding portion and extends in a direction parallel or substantially parallel to the first side surfaces or the second side surfaces away from the plurality of multilayer ceramic electronic component bodies (paragraph 167).
Claim 9

a plurality of the first terminal blocks (Yamamoto FIG. 2-8: 142) are provided; and
a plurality of the second terminal blocks (Yamamoto FIG. 2-8: 142) are provided.
Claim 10
Itamochi with Yamamoto teaches the multilayer ceramic electronic component according to claim 1, wherein the first outer electrode and the second outer electrode each include a base electrode layer and a plating layer (Itamochi 26: paragraph 64-65).
Claim 11
Itamochi with Yamamoto teaches the multilayer ceramic electronic component according to claim 1, wherein the plurality of multilayer ceramic electronic component bodies are arranged in parallel or substantially in parallel with one another (Itamochi FIG. 13).
Claim 12
Itamochi with Yamamoto teaches the multilayer ceramic electronic component according to claim 7, wherein
the first terminal bonding portion (Itamochi 132A) is continuously connected to each of the first outer electrodes (26A) and overlaps gaps provided between the plurality of multilayer ceramic electronic component bodies (FIG 13, 15-16); and
the second terminal bonding portion (132B) is continuously connected to each of the second outer electrodes (26B) and overlaps the gaps provided between the plurality of multilayer ceramic electronic component bodies (FIG 13, 15-16).
Claim 13

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200006006 (see, e.g., FIG. FIG. 1-17); US 20190115156 (see, e.g., FIG. 8); and US 20210202175 (see, e.g., FIG. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848